Exhibit 10.3
(FORM) [y73167y7316704.gif]

AWARD/CONTRACT 1. this contract is a rated order ? rating page of pages

under dpas (15 cfr 350) do-c9(u)

1 16

—— — 2. contract (proc. inst. ident.) no. 3. effective date 4.
requisition/purchase request/project no. 08PR08225-00/1048781 N00014-09-C-0115
SEE BLOCK 20.C

5. issued by code N0014 6. administered by (if other than item 5) scd-c S3915A
code OFFICE OF NAVAL RESEARCH            DCMA Philadelphia-S3915A ONR 252:
Angela Bruce Dunson (703)695-2577 700 Robbins Avenue Bldg 4A E-mail:
angela.bruce-dunson@navy.mil            PO Box 11427 875 North Randolph St.
Philadelphia, PA 1911-0427 Arlington VA 22203-1995 7. NAME AND ADDRESS OF
CONTRACTOR (No., street, city, country, State and Zip Code) 8. delivery Ocean
Power Technologies, Inc. fob origin other (see below) 1590 Reed Road Pennington,
NJ 08534-5010 — 9. discount for prompt payment N.A. — 10. submit invoices item
(4 copies unless See Section G otherwise specified) to ? the address shown in:
—— — code 04EP7 facility code

11. ship to/mark for code N00014 12. payment will be made by code HQ0337 OFFICE
OF NAVAL RESEARCH            DFAS COLUMB. NORTH ENTL-HQ0337 ATTN: Michael
Vaccaro, ONR 321 PO BOX 182266 875 North Randolph Street            COLUMBUS, OH
43218-2266 Arlington, VA 22203-1995 — 13: authority for using other than full
and open competition 14. ACCOUNTING AND APPROPRIATION DATA 10U.S.C.2304(c)( )
41U.S.C. 253(C) ( ) SEE ATTACHED FINANCIAL ACCOUNTING DATA (FAD) SHEET(S)

15A. item no. 15b. supplies/services 15C. quantity 15d. unit 15e. unit price
15f. amount

See Section B of Schedule 15G. TOTAL AMOUNT OF CONTRACT ? See Section B of
Schedule —— — 16. table of contents (Ö) SEC. page(s) (Ö)
SEC            DESCRIPTION            PAGE(S)

PART I — THE SCHEDULE            PART II — CONTRACT CLAUSES A
SOLICITATION/CONTRACT FORM 1 I            CONTRACT CLAUSES 9-15

B            SUPPLIES OR SERVICES AND PRICES/COSTS 2 PART III — LIST OF
DOCUMENTS, EXHIBITS AND OTHER ATTACH. C            DESCRIPTION/SPECS./WORK
STATEMENT 2 J            LIST OF ATTACHMENTS 16

D PACKAGING AND MARKING 2 PART IV — REPRESENTATIONS AND INSTRUCTIONS E
INSPECTION AND ACCEPTANCE 3 K            REPRESENTATIONS, CERTIFICATIONS AND
OTHER STATEMENTS OF OFFERORS 16

F DELIVERIES OR PERFORMANCE 3

G CONTRACT ADMINISTRATION DATA 3-6 L            INSTRS., CONDS., AND NOTICES TO
OFFERORS H SPECIAL CONTRACT REQUIREMENTS 6-9 M            EVALUATION FACTORS FOR
AWARD CONTRACTING OFFICER WILL COMPLETE ITEMS 17 OR 18 AS APPLICABLE 17.
CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign this documents
and return 2 copies to issuing office.) Contractor agrees to furnish and deliver
18. AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number      , including the additions or changes made by you which
additions or changes are set all items or perform all the services set forth or
otherwise identified above and on any continuation sheets for the consideration
stated herein. The rights and            forth in full above, is hereby accepted
as to items listed above and on any continuation sheets. This award consummates
the contract which consists of the following documents: (a) the obligations of
the parties to this contract shall be subject to and governed by the following
documents: (a) this award/contract, (b) the solicitation, if an, and
(c) Government’s solicitation and your offer, and (b) this award/contract. No
further document is necessary. such provisions, representations, certifications,
and specifications, as are attached or incorporated by reference herein.
(Attachments are listed herein.)

19A. name and title of signer (Type or print) 20A. name of contracting officer
George W. Taylor            Angela Bruce Dunson Chief Executor
Officer            Contracting Officer

19B. name of contractor 19c. date signed 20B united states of america 2c. date
signed By: /s/George W. Taylor 10/30/08 By: /s/angela bruce dunson 10/31/08

(Signature of person authorized to sign) (Signature of Contracting Officer)

nsn 7540-01-152-8069 26- 107 STANDARD FORM 26 (REV. 4-85) previous edition
unusable Prescribed by GSA FAR (48 CFR) 53.214 (a)

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.





--------------------------------------------------------------------------------



 



SECTION B — SUPPLIES OR SERVICES AND PRICES/COSTS

                                                              TOTAL ESTIMATED
ITEM NO.   SUPPLIES/SERVICES   ESTIMATED COST   FIXED FEE   COST & FIXED FEE  
0001    
The Contractor shall furnish the necessary personnel and facilities to conduct
the research effort as described in Section C and provide reports and data in
accordance with Exhibit A.
  $ 2,797,025.00     $ 223,014.00     $ 3,020,039.00          
 
                               
000101 ACRN AA:
                               
$3,020,039.00
                               
 
                          0002    
Advanced Development Model (ADM) PowerBuoy Unit
  NSP   NSP   NSP   TOTAL ESTIMATED CONTRACT CONSIDERATION:   $ 2,797,025.00    
$ 223,014.00     $ 3,020,039.00  

SECTION C — DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
1. The research effort to be performed hereunder shall be subject to the
requirements and standards contained in Exhibit A and the following
paragraph(s).
2. The Contractor shall conduct the research effort under CLIN 0001 in
accordance with Attachment Number 1, entitled “DWADS Advanced Development Model
(ADM) PowerBuoy Statement of Work”.
SECTION D — PACKAGING AND MARKING
Preservation, packaging, packing and marking of all deliverable contract line
items shall conform to normal commercial packing standards to assure safe
delivery at destination.
All reports, briefs, technical documents, etc. submitted to the Government under
this contract should contain the following legend:

     
 
  SBIR OR STTR DATA RIGHTS
 
   
Topic Numbers:
  N95-074 AND N00-116
 
   
Contract No.:
  N00014-09-C-0115
 
   
Contractor Name:
  Ocean Power Technologies, Inc.
 
   
Contractor Address:
  1590 Reed Road; Pennington, NJ 08534-5010

      Contract Number: N00014-09-C-0115   2

 



--------------------------------------------------------------------------------



 



The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose technical data or computer software marked with this legend are
restricted as provided in paragraph (b)(4) of DFARS 252-227-7018, Rights in
Noncommercial Technical Data and Computer Software—Small Business Innovative
Research (SBIR) Program.
SECTION E — INSPECTION AND ACCEPTANCE
Inspection and acceptance of the final delivery under this contract will be
accomplished by the Program Officer designated in Section F of this contract,
who shall have thirty (30) days after contractual delivery for acceptance.
SECTION F — DELIVERIES OR PERFORMANCE
1. The research effort performed under CLIN 0001 shall be conducted from date of
contract award through eighteen (18) months. CLIN 0002 shall be delivered no
later than the end of this period.
2. Distribution, consignment and marking instructions for contract data items
0001 shall be in accordance with Enclosure Number 1 of Exhibit A. Contract line
0002 shall be delivered to the address of the cognizant Program Officer which is
as follows:
John Hopkins University
Applied Physics Laboratory
1100 John Hopkins Road
Laurel, MD 20723
Attn: Michael Vaccaro
Ref: Contract N00014-09-C-0115
SECTION G — CONTRACT ADMINISTRATION DATA
1. PAYMENT AND INVOICE INSTRUCTIONS (COST REIMBURSEMENT)
1.1 Submission of Invoices
PAYMENT AND INVOICE INSTRUCTIONS (COST TYPE)
The Office of Naval Research will utilize the new DoD Wide Area Workflow Receipt
and Acceptance (WAWF) system. This web based system, located at
https://wawf.eb.mil, provides the technology for government contractors and
authorized Department of Defense (DoD) personnel to generate, capture and
process receipt and payment-related documentation in a paperless environment.
Invoices for supplies/services rendered under this contract shall be submitted
electronically through WAWF. Submission of hard copy DD250/Invoice/Public
Vouchers (SF1034) will no longer be accepted for payment.
It is recommended that the person in your company designated as the Central
Contractor Registration (CCR) Electronic Business (EB) Point of Contact and
anyone responsible for the submission of invoices, use the online training
system for WAWF at http://wawftraining.com. The Vendor, Group Administrator
(GAM), and sections marked with an asterisk in the training

      Contract Number: N00014-09-C-0115   3

 



--------------------------------------------------------------------------------



 



system should be reviewed. Vendor Quick Reference Guides are also available at
http://www.acquisition.navy.mil/navyaos/content/view/full/3521/). The most
useful guides are “Getting Started for Vendors”, “WAWF Vendor Guide”, and
“Creating a Cost Voucher Invoice.”
The designated CCR EB point of contact is responsible for activating the
company’s CAGE code on WAWF by calling 1-866-618-5988. Once the company is
activated, the CCR EB will self-register on the WAWF and follow the instructions
for a group administrator. After the company is set-up on WAWF, any additional
persons responsible for submitting invoices must self-register at the WAWF
https://wawf.eb.mil.
The following required information should automatically fill-in via WAWF; if it
does not fill-in, include the following:
Issue By DODAAC: N00014
Admin DODAAC: [Use the 6 character “ADMINISTERED BY” CODE as listed on page one
of the award document]
Pay DODAAC: [Use the 6 character “PAYMENT WILL BE MADE BY” CODE as listed on
page one of the award document]
Fill-in the following additional information:
DCAA Auditor DODAAC: [Look up via the AUDIT OFFICE LOCATOR at
http://www.dcaa.mil. If you encounter any problems finding your cognizant audit
office, write to dcaaweb@dcaa.mil or call ONR’s DCAA liaison at (703)696-2603]
Service Approver DODAAC: [Use the 6 character “ADMINISTERED BY” CODE as listed
on page one of the award document]
The following additional information may need to be filled in: LPO DODAAC:
N00014 (Note — this line is required only when the “PAYMENT WILL BE MADE BY”
DODAAC begins with an ‘N’) After self-registering and logging on to the WAWF
system, click on the plus sign next to the word “Vendor” and then click on the
“Create New Document” link. Enter the contract number, cage code, and Pay DODAAC
(above) and hit submit. Select the “Cost Voucher” invoice type within WAWF-RA.
This type of invoice fulfills any requirement for submission of the Material
Inspection and Receiving Report, DD Form 250. Back up documentation, 5MB limit,
can be included and attached to the invoice in WAWF under the “Misc Info” tab.
Fill-in all applicable information under each tab.
Take special care when you enter Line Item information — the Line Item tab is
where you will detail your request for payment and material/services that were
provided based upon the contract. Be sure to fill in the following two
informational items exactly as they appear in the contract:

      Contract Number: N00014-09-C-0115   4

 



--------------------------------------------------------------------------------



 



Item Number: If the contract schedule has more than one ACRN listed as sub items
under the applicable Contract Line Item Number (CLIN), use the 6 character
separately identified Sub Line Item Number (SLIN) (e.g. — 0001AA) or
Informational SLIN (e.g. — 000101), otherwise use the 4 character CLIN (e.g. —
0001).
ACRN: Fill-in the applicable 2 alpha character ACRN that is associated with the
SLIN or CLIN. (Note — DO NOT INVOICE FOR MORE THAN IS STILL AVAILABLE UNDER ANY
ACRN).
Special Payment Instructions for CLIN/SLINs with Multiple ACRNs/Lines of
Accounting: (Note — since WAWF does not accept the use of multiple ACRNs for any
single CLIN or SLIN on one invoice; multiple invoices may have to be used — use
the WAWF “Line Item” “Description” area to note the use of multiple invoices).
For all invoices submitted against CLINs with multiple Accounting Classification
Reference Numbers (ACRNs), the billing shall be paid from the earliest Fiscal
Year (FY) appropriation first. Fiscal Year is determined from the 3rd character
in the “Appropriation (Critical)” part (Block 6B) of the Line of Accounting on
the Financial Accounting Data Sheet of the contract (e.g., 1741319 for FY 2004
and 1751319 for FY 2005). In the event there are multiple ACRNs with the same FY
of appropriation, billings shall be proportionally billed to all ACRNs for that
FY in the same ratio that the ACRNs are obligated.
After all required information is included, click on the “Submit” button under
the “Header” tab.
Helpful Note: Shipment Number format should be three alpha and 4 numeric (e.g.,
SER0001).
Note: The contractor shall submit invoices for payment per contract terms and
the Government shall process invoices for payment per contract terms.
If you have any questions regarding the WAWF, please contact the DoD WAWF
Assistance Line at 1-866-618-5988 or the DoN WAWF Assistance Line at
1-800-559-9293.
To find out the status of payment due from invoices please contact the following
number:
     DFAS Columbus Query Number 1-800-756-4571
You may also try the following website:
     https://myinvoice.csd.disa.mil
1.2 Payment of Allowable Costs and Fixed Fee
     As consideration for the proper performance of the work and services
required under this contract, the Contractor shall be paid as follows:
     (a) Costs, as provided for under the contract clause entitled “Allowable
Cost and Payment,” shall not exceed the amount set forth as “Estimated Cost” in
Section B, and is subject to the contract clause entitled “Limitation of Cost”
or “Limitation of Funds” whichever is applicable.

      Contract Number: N00014-09-C-0115   5

 



--------------------------------------------------------------------------------



 



     (b) A fixed fee, in the amount set forth as ‘Fixed Fee’ in Section B, in
accordance with the contract clause FAR 52.216-8 “Fixed Fee”, shall be paid upon
completion of the work and services required under this contract and upon final
acceptance by the Contracting Officer. However, the Contractor, shall bill on
each voucher the amount of the fee bearing the same percentage to the total
fixed fee as the amount of cost billed bears to the total estimated cost not to
exceed the amount set forth as “Fixed Fee” in Section B. The total fixed fee
billed, shall not exceed the total fixed fee specified in Section B and is
subject to the contract clause entitled “Limitation of Cost” or “Limitation of
Funds” whichever applies.
     (c) In accordance with FAR 52.216-8, “Fixed Fee”, the Administrative
Contracting Officer (ACO), in order to protect the Government’s interest, shall
withhold 10% of the fixed fee amount set forth in Section B or until a reserve
is set aside in the amount of $100,000.00, whichever is less. The ACO shall
release 75% of the fixed fee reserve upon acceptance of deliverables identified
in section F of this contract. The remaining 25% of the fixed fee reserve will
be released after receipt of final rates, the contractor has satisfied all other
contract terms and conditions, including the submission of final patent and
royalty reports, and is not delinquent in submitting final vouchers of prior
years’ settlements.
2. PROCURING OFFICE REPRESENTATIVES
In order to expedite administration of this contract, the Administrative
Contracting Officer should direct inquiries to the appropriate office listed
below. Please do not direct routine inquiries to the person listed in Item 20A
on Standard Form 26.
     Contract Negotiator — Angela Bruce Dunson, ONR 0252, (703) 696-2577, DSN
426-2577,
E-Mail Address: angela.bruce-dunson@navy.mil
     Inspection and Acceptance — Michael Vaccaro, (703) 588-0496, DSN 426-0496,
E-Mail Address: michael.vaccaro@navy.mil
     Security Matters — Ms. Shelia Neal, ONR 43, (703) 696-8177, DSN 426-8177,
E-Mail Address: shelia.neal.@navy.mil
     Patent Matters — Mr. James Bechtel, ONR 00CC, (703) 696-4000, DSN 426-4000,
Email Address: James.Bechtel@navy.mil
The Administrative Contracting Officer will forward invention disclosures and
reports directly to Corporate Counsel (Code 00CC), Office of Naval Research,
Department of the Navy, 875 North Randolph St. Arlington, VA 22203-1995. The
Corporate Counsel will return the reports along with a recommendation to the
Administrative Contracting Officer. The Corporate Counsel will represent the
Contracting Officer with regard to invention reporting matters arising under
this contract.
3. TYPE OF CONTRACT
This is a cost-plus-fixed-fee completion contract.

      Contract Number: N00014-09-C-0115   6

 



--------------------------------------------------------------------------------



 



SECTION H — SPECIAL CONTRACT REQUIREMENTS
1. ONR 5252.235-9714 REPORT PREPARATION (JUL 2005)
Scientific or technical reports prepared by the Contractor and deliverable under
the terms of this contract will be prepared in accordance with format
requirements contained in ANSI/NISO Z39.18-2005, Scientific and Technical
Reports: Elements, Organization, and Design. [NOTE: All NISO American National
Standards are available as free, downloadable PDF(s) at
http://www.niso.org/standards/index.html. NISO standards can also be purchased
in hardcopy form from NISO Press Fulfillment, P. O. Box 451, Annapolis Junction,
MD 20701-0451 USA. Telephone U.S. and Canada: (877) 736-6476; Outside the U.S.
and Canada: 301-362-6904; Fax: 301-206-9789.]
2. INVENTION DISCLOSURES AND REPORTS
The Contractor shall submit all invention disclosures and reports required by
the Patent Rights clause of this contract to the Administrative Contracting
Officer (ACO). The ACO (Refer to Block 6 of the SF Form 26 for POC information)
will forward invention disclosures and reports directly to Corporate Counsel
(Code 00CC), Office of Naval Research, Department of the Navy, Arlington, VA
22203. Corporate Counsel will return the reports along with a recommendation to
the ACO. Corporate Counsel represents the Contracting Officer regarding
invention reporting matters arising under this contract.
3. ONR 5252.219-9717 SPECIAL SMALL BUSINESS INNOVATION RESEARCH
(SBIR) REQUIREMENTS (JAN 08)
A minimum of one-half of the SBIR Project shall be carried out by the proposing
firm. The primary employment of the principal investigator shall be with the
small business firm at the time of award and during the conduct of the proposed
effort. Primary employment means that more than one-half of the principal
investigator’s time is spent with the small business. Primary employment with a
small business concern precludes full-time employment at another organization.
All research or research and development work under this contract shall be
performed by the small business concern and its subcontractors in the United
States. “United States” means the several states, the Territories and
possessions of the United States, the Commonwealth of Puerto Rico, and the
Commonwealth of the Northern Mariana Islands, the Trust Territory of the Pacific
Islands, and the District of Columbia. Joint ventures and limited partnerships
are permitted, provided that the entity created qualifies as a small business in
accordance with the Small Business Act, 15 USC 631, and the definition included
in the SBIR solicitation.
Deviations from the above requirements must be approved in writing by the
contracting officer.
4. ONR 5252.237-9705 KEY PERSONNEL (DEC 88)
(a) The Contractor agrees to assign to the contract tasks those persons whose
resumes were submitted with its proposal and who are necessary to fulfill the
requirements of the contract as “key personnel”. No substitutions may be made
except in accordance with this clause.

     

Contract Number: N00014-09-C-0115

7



--------------------------------------------------------------------------------



 



(b) The Contractor understands that during the first ninety (90) days of the
contract performance period, no personnel substitutions will be permitted unless
these substitutions are unavoidable because of the incumbent’s sudden illness,
death or termination of employment. In any of these events, the Contractor shall
promptly notify the Contracting Officer and provide the information described in
paragraph (c) below. After the initial ninety (90) day period the Contractor
must submit to the Contracting Officer all proposed substitutions, in writing,
at least 30 days in advance (60 days if security clearance must be obtained) of
any proposed substitution and provide the information required by paragraph
(c) below.
(c) Any request for substitution must include a detailed explanation of the
circumstances necessitating the proposed substitution, a resume for the proposed
substitute, and any other information requested by the Contracting Officer. Any
proposed substitute must have qualifications equal to or superior to the
qualifications of the incumbent. The Contracting Officer or his/her authorized
representative will evaluate such requests and promptly notify the Contractor in
writing of his/her approval or disapproval thereof.
(d) In the event that any of the identified key personnel cease to perform under
the contract and the substitute is disapproved, the contract may be immediately
terminated in accordance with the Termination clause of the contract.
The following are identified as key personnel: David B. Stewart
5. ONR 5252.242-9718 TECHNICAL DIRECTION (FEE 2002)
(a) Performance of the work hereunder is subject to the technical direction of
the Program Officer/COR designated in this contract, or duly authorized
representative. For the purposes of this clause, technical direction includes
the following:
          (1) Direction to the Contractor which shifts work emphasis between
work areas or tasks, requires pursuit of certain lines of inquiry, fills in
details or otherwise serves to accomplish the objectives described in the
statement of work;
          (2) Guidelines to the Contractor which assist in the interpretation of
drawings, specifications or technical portions of work description.
     (b) Technical direction must be within the general scope of work stated in
the contract. Technical direction may not be used to:
          (1) Assign additional work under the contract;
          (2) Direct a change as defined in the contract clause entitled
“Changes”;
          (3) Increase or decrease the estimated contract cost, the fixed fee,
or the time required for contract performance; or
          (4) Change any of the terms, conditions or specifications of the
contract.

     

Contract Number: N00014-09-C-0115

8



--------------------------------------------------------------------------------



 



     (c) The only individual authorized to in any way amend or modify any of the
terms of this contract shall be the Contracting Officer. When, in the opinion of
the Contractor, any technical direction calls for effort outside the scope of
the contract or inconsistent with this special provision, the Contractor shall
notify the Contracting Officer in writing within ten working days after its
receipt. The Contractor shall not proceed with the work affected by the
technical direction until the Contractor is notified by the Contracting Officer
that the technical direction is within the scope of the contract.
     (d) Nothing in the foregoing paragraphs may be construed to excuse the
Contractor from performing that portion of the work statement which is not
affected by the disputed technical direction.
6. Consent to Subcontract and/or Hire Consultants
     The services of the following subcontractors and/or consultants have been
identified as necessary for the performance of this contract:

          Identified     Subcontractor   Estimated Cost
[**]
  $ 67,200.00  

     The preceding listing shall constitute the written consent of the
Contracting Officer required by Paragraphs (c), (d) and (e) of the contract
clause at FAR 52.244-2 entitled “Subcontracts”. The Contracting Officer’s
written consent to subcontract is required for:

  (i)   services acquired under a cost-reimbursement, time-and-materials, or
labor-hour type subcontract or agreement;     (ii)   fixed price contracts that
exceed the greater of $100,000 or 5 percent of the total estimated cost of the
contract;

This consent is based upon the information submitted by the prime contractor in
accordance with FAR 52.244-2 (f) (1) (i) through (vii).

  SECTION I — CONTRACT CLAUSES   (September 3, 2008)

Cost-Plus-Fixed Fee (SBIR-STTR phase II/III)
(A) FAR 52.252-02 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this address:

     

Contract Number: N00014-09-C-0115

9



--------------------------------------------------------------------------------



 



http://www.arnet.gov/far/
 

*   Applies when contract action exceeds $10,000   **   Applies when contract
action exceeds $100,000   +   Applies when contract action exceeds $500,000   ++
  Applies when contract action exceeds $550,000 and subcontracting possibilities
exist. Small Business Exempt.   #   Applies when contract action exceeds
$650,000

All clauses in the Section (A) Tables are required clauses and are applicable,
or are applicable at the specified thresholds as designated in accordance with
the legend listed above.
I. FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:

         
**
  FAR 52.202-1   Definitions (JUL 2004)
 
       
**
  FAR 52.203-3   Gratuities (APR 1984)
 
       
**
  FAR 52.203-5   Covenant Against Contingent Fees (APR 1984)
 
       
**
  FAR 52.203-6   Restrictions on Subcontractor Sales to the Government (SEP
2006)
 
       
**
  FAR 52.203-7   Anti-Kickback Procedures (JUL 1995)
 
       
**
  FAR 52.203-8   Cancellation, Rescission, and Recovery of Funds for Illegal or
Improper Activity (JAN 1997)
 
       
**
  FAR 52.203-10   Price or Fee Adjustment for Illegal or Improper Activity (JAN
1997)
 
       
**
  FAR 52.203-12   Limitation on Payments to Influence Certain Federal
Transactions (SEP 2007)
 
       
**
  FAR 52.204-4   Printing/Copying Double-Sided on Recycled Paper (AUG 2000)
 
       
 
  FAR 52.204-7   Central Contractor Registration (JUL 2006)
 
       
 
  FAR 52.211-15   Defense Priority and Allocation Requirements (SEP 1990)
 
       
**
  FAR 52.215-2   Audit and Records — Negotiation (JUN 1999) and Alternate II
(APR 1998) (Alternate II is only applicable with cost reimbursement contracts
with State and local Governments, educational institutions, and other non-profit
organizations.)
 
       
 
  FAR 52.215-8   Order of Precedence — Uniform Contract Format (OCT 1997)
 
       
#
  FAR 52.215-10   Price Reduction for the Defective Cost or Pricing Data (OCT
1997) (The provisions of this Clause have been waived by a joint Determination
and Findings for the prime contractor only. The clause is applicable to
subcontracts over $550,000.)
 
       
#
  FAR 52.215-12   Subcontractor Cost or Pricing Data (OCT 1997) (Applicable to
subcontracts over $550,000 only)
 
       
**
  FAR 52.215-14   Integrity of Unit Prices (OCT 1997) and Alternate I (OCT 1997)
(Alternate I is applicable if the action is contracted under Other Than Full and
Open Competition)
 
       
#
  FAR 52.215-15   Pension Adjustments and Asset Reversions (OCT 2004)
 
       
#
  FAR 52.215-18   Reversion or Adjustment of Plans for Postretirement Benefits
(PRB) Other than Pensions (JUL 2005)
 
       
#
  FAR 52.215-19   Notification of Ownership Changes (OCT 1997) (Applicable when
Cost or Pricing Data is required)

Contract Number: N00014-09-C-0115

10



--------------------------------------------------------------------------------



 



         
 
  FAR 52.216-7   Allowable Cost and Payment (DEC 2002)
 
       
 
  FAR 52.216-8   Fixed Fee (MAR 1997)
 
       
**
  FAR 52.219-4   Notice of Price Evaluation Preference for HUB zone Small
Business Concerns (JUL 2005)
 
       
 
  FAR 52.219-6   Notice of Total Small Business Set-Aside (JUN 2003)
 
       
**
  FAR 52.219-8   Utilization of Small Business Concerns (MAY 2004)
 
       
++
  FAR 52.219-9   Small Business Subcontracting Plan (APR 2008)
 
       
**
  FAR 52.219-14   Limitations on Subcontracting (DEC 1996)
 
       
++
  FAR 52.219-16   Liquidated Damages Subcontracting Plan (JAN 1999)
 
       
 
  FAR 52.219-28   Post Award Small Business Program Representation (JUN 2007)
 
       
 
  FAR 52.222-1   Notice to the Government of Labor Disputes (FEB 1997)
 
       
**
  FAR 52.222-2   Payment for Overtime Premiums (JUL 1990) (Note: The word “zero”
is inserted in the blank space indicated by an asterisk)
 
       
 
  FAR 52.222-3   Convict Labor (JUN 2003) (Reserved when FAR 52.222-20 Walsh
Healy Public Contracts Act is applicable)
 
       
**
  FAR 52.222-4   Contract Work Hours and Safety Standards Act — Overtime
Compensation (JUL 2005)
 
       
 
  FAR 52.222-21   Prohibition of Segregated Facilities (FEB 1999)
 
       
 
  FAR 52.222-26   Equal Opportunity (MAR 2007)
 
       
**
  FAR 52.222-35   Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (SEP 2006)
 
       
**
  FAR 52.222-36   Affirmative Action for Workers with Disabilities (JUN 1998)
 
       
**
  FAR 52.222-37   Employment Reports on Special Disabled Veterans, Veterans of
the Vietnam Era , and Other Eligible Veterans (SEP 2006)
 
       
 
  FAR 52.222-50   Combating Trafficking in Persons (AUG 200)(DEVIATION) ) (As
modified by DoN Class Deviation CL-07-N-901 dated 24 JAN 2007) (Deviation is
applicable when contract is with an Educational Institution or a Non-Profit)
 
       
**
  FAR 52.223-14   Toxic Chemical Release Reporting (AUG 2003)
 
       
 
  FAR 52.225-13   Restrictions on Certain Foreign Purchases (JUN 2008)
 
       
**
  FAR 52.227-1   Authorization and Consent (DEC 2007) and Alternate I (APR 1984)
 
       
**
  FAR 52.227-2   Notice and Assistance Regarding Patent and Copyright
Infringement (DEC 2007)
 
       
 
  FAR 52.228-7   Insurance Liability to Third Persons (MAR 1996) (Further to
paragraph (a)(3), unless otherwise stated in this contract, types and limits of
insurance required are as stated in FAR 28.307-2)
 
       
 
  FAR 52.232-9   Limitation on Withholding of Payments (APR 1984)
 
       
**
  FAR 52.232-17   Interest (JUN 1996)
 
       
 
  FAR 52.232-23   Assignment of Claims (JAN 1986) and Alternate I (APR 1984)
 
       
 
  FAR 52.232-25   Prompt Payment (OCT 2003) and Alternate I (FEB 2002) (The
words “the 30th day” are inserted in lieu of “the 7th day” at (a)(5)(i). [When
Alternate I is applicable (a)(5)(i) does do not apply] [Use Alternate I when
awarding a cost reimbursement contract for services]
 
       
 
  FAR 52.232-33   Payment by Electronic Funds Transfer — Central Contractor
Registration (OCT 2003)

Contract Number: N00014-09-C-0115

11



--------------------------------------------------------------------------------



 



         
 
  FAR 52.233-1   Disputes (JULY 2002)
 
       
 
  FAR 52.233-3   Protest After Award (AUG 1996) and Alternate I (JUN 1985)
 
       
 
  FAR 52.242-1   Notice of Intent to Disallow Costs (APR 1984)
 
       
#
  FAR 52.242-3   Penalties for Unallowable Costs (MAY 2001)
 
       
 
  FAR 52.242-4   Certification of Final Indirect Costs (JAN 1997)
 
       
**
  FAR 52.242-13   Bankruptcy (JUL 1995)
 
       
 
  FAR 52.242-15   Stop Work Order (AUG 1989) and Alternate I (APR 1984)
 
       
 
  FAR 52.243-2   Changes — Cost-Reimbursement (Aug. 1987) and Alternate V (APR
1984)
 
       
 
  FAR 52.244-2   Subcontracts (JUN 2007) and Alternate I (Jun 2007) [Insert in
cost-reimbursement contracts, and letter, time-and-material, and labor-hour
contracts exceeding SAP, and fixed price contracts exceeding SAP where un-priced
actions are anticipated. Use Alternate I for cost-reimbursement contracts]
 
       
**
  FAR 52.244-5   Competition in Subcontracting (DEC 1996)
 
       
 
  FAR 52.244-6   Subcontracts for Commercial Items (MAR 2007)
 
       
 
  FAR 52.245-1   Government Property (JUN 2007)
 
       
 
  FAR 52.246-9   Inspection of Research and Development (Short Form) (Apr 1984)
 
       
 
  FAR 52.246-23   Limitation of Liability (FEB 1997)
 
       
**
  FAR 52.247-64   Preference for Privately Owned U.S. Flag Commercial Vessels
(FEB 2006)
 
       
 
  FAR 52.249-6   Termination (Cost-Reimbursement) (May 2004)
 
       
 
  FAR 52.249-14   Excusable Delays (APR 1984)
 
       
 
  FAR 52.251-1   Government Supply Sources (APR 1984)
 
       
 
  FAR 52.253-1   Computer Generated Forms (JAN 1991)

II. DEPARTMENT OF DEFENSE FAR SUPPLEMENTAL (DFARS) (48 CFR CHAPTER 2) CLAUSES:

         
**
  DFARS 252.203-7001   Prohibition On Persons Convicted of Fraud or Other
Defense-Contract-Related Felonies (DEC 2004)
 
       
 
  DFARS 252.204-7003   Control of Government Work Product (APR 1992)
 
       
 
  DFARS 252.204-7004   Alternate A, Central Contractor Registration (SEP 2007)
 
       
**
  DFARS 252.209-7004   Subcontracting with Firms That Are Owned or Controlled by
the Government of a Terrorist Country (DEC 2006)
 
       
#
  DFARS 252.215-7000   Pricing Adjustments (DEC 1991)
 
       
#
  DFARS 252.215-7003   Excessive Pass-Through Charges — Identification of
Subcontract Effort (MAY 2008)
 
       
#
  DFARS 252.215-7004   Excessive Pass-Through Charges (MAY 2008)

Contract Number: N00014-09-C-0115

12



--------------------------------------------------------------------------------



 



         
#
  DFARS 252.219-7003   Small Business Subcontracting Plan (DoD Contracts) (APR
2007) (Use this clause in solicitations and contracts that contain the clause at
FAR 52.219-9, Small Business Subcontracting Plan.)
 
       
 
  DFARS 252.225-7004   Reporting of Contract Performance Outside the United
States and Canada-Submission After Award(MAY 2007)
 
       
**
  DFARS 252.225-7012   Preference for Certain Domestic (MAR 2008)
 
       
 
  DFARS 252.225-7031   Secondary Arab Boycott of Israel (JUN 2005)
 
       
+
  DFARS 252.226-7001   Utilization of Indian Organizations and Indian-Owned
Economic Enterprises, and Native Hawaiian Small Business Concerns(SEP 2004)
(Section 8021 of Pub. L.107-248 [ and similar sections in subsequent DoD
appropriation acts.])
 
       
 
  DFARS 252.227-7016   Rights In Bid Or Proposal Information (JUN 1995)
 
       
 
  DFARS 252-227-7017   Identification And Assertion Of Use, Release, Or
Disclosure Restrictions (JUN 1995)
 
       
 
  DFARS 252.227-7018   Rights In Noncommercial Technical Data And Computer
Software—Small Business Innovation Research (SBIR) Program (JUN 1995) (Also
applies to STTR programs)
 
       
 
  DFARS 252.227-7019   Validation Of Asserted Restrictions—Computer Software
(JUN 1995)
 
       
 
  DFARS 252.227-7027   Deferred Ordering of Technical Data or Computer Software
(APR 1988)
 
       
 
  DFARS 252.227-7028   Technical Data or Computer Software Previously Delivered
to the Government (JUN 1995)
 
       
 
  DFARS 252.227-7030   Technical Data — Withholding of Payment (MAR 2000)
 
       
 
  DFARS 252.227-7037   Validation of Restrictive Markings on Technical Data (SEP
1999)
 
       
 
  DFARS 252.231-7000   Supplemental Cost Principles (DEC 1991)
 
       
 
  DFARS 252.232-7003   Electronic Submissions of Payment Requests (MAR 2007)
 
       
 
  DFARS 252.235-7010   Acknowledgement of Support and Disclaimer (MAY 1995)
 
       
 
  DFARS 252.235-7011   Final Scientific or Technical Report (NOV 2004)
 
       
**
  DFARS 252.243-7002   Requests for Equitable Adjustment (MAR 1998)

Contract Number: N00014-09-C-0115

13



--------------------------------------------------------------------------------



 



         
 
  DFARS 252.246-7000   Material Inspection and Receiving Report (MAR 2008)
 
       
**
  DFARS 252.247-7023   Transportation of Supplies by Sea (MAY 2002)
 
       
 
  DFARS 252.247-7024   Notification of Transportation of Supplies by Sea (MAR
2000) (Applicable when the Contractor has made a negative response to the
inquiry in the representation at DFARS 252.247-7022.)
 
       
 
  DFARS 252.251-7000   Ordering from Government Supply Sources (NOV 2004)

(B) ADDITIONAL FAR AND DFARS CLAUSES
     This contract incorporates one or more clauses by reference as indicated by
the mark of þ, with the same force and effect as if they were given in full
text. Upon request, the Contracting Officer will make their full text available.
Also, the full text of a clause may be accessed electronically at this address:
http://www.arnet.gov/far/

         
 
       
o
  FAR 52.203-14   Display of Hotline Poster(s) (DEC 2007) (Applicable only when
contract exceeds $5,000,000 or when any modification increases the contract
amount to more than $5,000,000)
 
       
o
  FAR 52.204-2   Security Requirements (AUG 1996) (Applicable if contract will
generate or require access to classified information and DD Form 254, Contract
Security Classification Specification, is issued to the contractor)
 
       
þ
  FAR 52.209-6   Protecting the Government’s Interest when Subcontracting with
Contractors Debarred, Suspended, or Proposed for Debarment (SEP 2006)
(Applicable to contracts exceeding $25,000 in value.)
 
       
þ
  FAR 52.215-17   Waiver of Facilities Capital Cost of Money (OCT 1997)(Use if
FAR52.215-16 is not applicable)
 
       
þ
  FAR 52.215-21   Requirements for Cost or Pricing Data or Information Other
Than Cost or Pricing Data — Modifications (OCT 1997) (Applicable if cost or
pricing data or information other than cost or pricing data will be required for
modifications)
 
       
o
  FAR 52.217-9   Option to Extend the Term of the Contract (MAR 2000) (In first
blank of paragraph (a)[insert the period of time within which the Contracting
Officer may exercise the option], in second blank of paragraph (a) [insert 60
days unless a different number of days is inserted], and in paragraph (c),
insert [(months)(years)] (Applicable if contract contains line

Contract Number: N00014-09-C-0115

14



--------------------------------------------------------------------------------



 



         
 
      item(s) for option(s)) (Complete the spaces in brackets)
 
       
o
  FAR 52.219-3   Notice of Total HUB Zone Set-Aside (JAN 1999)
 
       
þ
  FAR 52.222-20   Walsh Healy Public Contracts Act (DEC 1996) (Applicable if the
contract includes deliverable materials, supplies, articles or equipment in an
amount that exceeds or may exceed $10,000)
 
       
o
  FAR 52.223-5   Pollution Prevention and Right-to-Know Information (AUG 2003)
(Applicable if contract provides for performance, in whole or in part, on a
Federal facility)
 
       
þ
  FAR 52.223-6   Drug-Free Workplace (MAY 2001) (Applies when contract action
exceeds $100,000 or at any value when the contract is awarded to an individual)
 
       
o
  FAR 52.227-10   Filing of Patent Applications — Classified Subject Matter (DEC
2007)
 
       
þ
  FAR 52.227-11   Patent Rights — Ownership by the Contractor (DEC
2007)(Applicable if contractor is a small business or a non profit organization.
 
       
þ
  FAR 52.232-20   Limitation of Cost (APR 1984) (Applicable only when contract
action is fully funded)
 
       
þ
  FAR 52.232-22   Limitation of Funds (APR 1984) (Applicable only when contract
action is incrementally funded)
 
       
o
  FAR 52.239-1   Privacy or Security Safeguards (AUG 1996) (Applicable to
contracts for information technology which require security of information
technology, and/or are for the design, development, or operation of a system of
records using commercial information technology services or support services.)
 
       
o
  FAR 52.245-2   Government Property Installation Operation Services (JUN 2007)
 
       
o
  FAR 52.246-08   Inspection of Research and Development — Cost Reimbursement
(MAY 2001) (Use instead of FAR 52.246-09 (Inspection of Research and Development
— Short Form) (APR 84) when the primary objective of the contract is the
delivery of end items other than designs, drawings and reports.)

Contract Number: N00014-09-C-0115

15



--------------------------------------------------------------------------------



 



         
o
  DFARS 252.204-7000   Disclosure of Information (DEC 1991) (Applies when
Contractor will have access to or generate unclassified information that may be
sensitive and inappropriate for release to the public)
 
       
o
  DFARS 252.204-7005   Oral Attestation of Security Responsibilities (NOV 2001)
(Applicable if FAR 52.204-2, Security Requirements Applies)
 
       
o
  DFARS 252.204-7008   Requirements for Contracts Involving Export-Controlled
Items (JUL 2008) (Applicable when export-controlled items are expected to be
involved in the performance of the contract.)
 
       
þ
  DFARS 252.204-7009   Requirements Regarding Potential Access to
Export-Controlled Items (JUL 2008) (Applicable for research and development,
except when the clause 252.204-7008 will be included or for supplies and
services, or when the requiring activity is unable to determine that
export-controlled items will not be involved.)
 
       
þ
  DFARS 252.205-7000   Provision of Information to Cooperative Agreement Holders
(DEC 1991) (Applicable only when contract action exceeds $1,000,000 or when any
modification increases total contract amount to more than $1,000,000)
 
       
þ
  DFARS 252.211-7003   Item Identification and Valuation (AUG 2008) (Applicable
if the contract includes deliverable items (1) with a unit cost of $5000 or more
or (2) that will be serially managed or controlled inventory.)
 
       
þ
  DFARS 252.215-7002   Cost Estimating System requirements (DEC 2006)
(Applicable only to contract actions awarded on the basis of certified cost or
pricing data)
 
       
o
  DFARS 252.223-7004   Drug-Free Work Force (SEP 1988) (Applicable (a) if
contract involves access to classified information: or (b) when the Contracting
Officer determines that the clause is necessary for reasons of national security
or for the purpose of protecting the health or safety of performance of the
contract.
 
       
o
  DFARS 252.223-7006   Prohibition on Storage and Disposal of Toxic and
Hazardous Materials (APR 1993) (Applicable if work requires, may require, or
permits contractor performance on a DoD installation)

Contract Number: N00014-09-C-0115

16



--------------------------------------------------------------------------------



 



         
 
       
o
  DFARS 252.225-7001   Buy American Act and Balance of Payments Program (JUN
2005) (Applicable if the contract includes deliverable supplies) (This clause
does not apply if an exception to the Buy American Act or Balance of Payments
Program is known or if using the clause at 252.225-7007, 252.225-7021, or
252.225-7036.)
 
       
o
  DFARS 252.225-7002   Qualifying Country Sources as Subcontractors (APR 2003)
(Applicable when clause at DFARS 252.225-7001, 252.227-7007, 252.227-7021, or
252.227-7036 applies)
 
       
o
  DFARS 252.225-7016   Restriction On Acquisition Of Ball And Roller Bearings
(MAR 2006) (Applicable if contract
includes deliverable supplies, unless Contracting Officer knows that items being
acquired do not contain ball or roller bearings)
 
       
o
  DFARS 252.227-7025   Limitations On The Use Or Disclosure Of
Government-Furnished Information Marked With Restrictive Legends (JUN 1995)
(Applicable when the Government will provide the contractor, for the performance
of its contract, technical data, including software marked with another
contractor’s restrictive legend(s))
 
       
o
  DFARS 252.227-7038   Patents — Ownership by the Contractor (Large
Business)(DEC 2007)
 
       
þ
  DFARS 252.227-7039   Patents — Reporting of Subject Inventions (APR 1990)
(Applied when FAR 52.227-11 applies)
 
       
o
  DFARS 252.235-7002   Animal Welfare (DEC 1991)

SECTION J — LIST OF ATTACHMENTS

1.   EXHIBIT A entitled “Contract Data Requirements List” (DD Form 1423) -3
Pages with Enclosure Number 1, entitled “Contract Data Requirements List —
Instructions for Distribution.”   2.   Attachment Number 1, entitled, “DWADS
Advanced Development Model (ADM) PowerBuoy Statement of Work” — 4 pages   3.  
Attachment Number 2, entitled, “Report Documentation Page” (SF 298) — 1 Page.  
4.   Attachment Number 3, entitled, “Financial Accounting Data Sheet(s).

Contract Number: N00014-09-C-0115

17



--------------------------------------------------------------------------------



 



SECTION K — REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS
1. The Contractor’s ORCA validation dated from: 28 FEB 2008 to: 28 FEB 2009 is
hereby incorporated into this contract by reference. The DFARS and Contract
Specific Representations and Certifications, dated 25 JUN 2008 are hereby
incorporated by reference
Contract Number: N00014-09-C-0115

18



--------------------------------------------------------------------------------



 



(FORM) [y73167y7316705.gif]

CONTRACT DATA REQUIREMENTS LIST Form Approved

(2 Data Items) OMB No. 0704-0188

The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to Department of Defense,
Washington Headquarters Services, Directorate for Information Operations and
Reports (0701-0188), 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA
22202-4302. Respondents should be aware that notwithstanding any other provision
of law, no person shall be subject to any penalty for failing to comply with a
collection of information if it does not display a currently valid OMB control
number. Pease DO NOT RETURN your form to the above address. Send completed form
to the Government Issuing Contracting Officer for the Contract/PR No. Listed in
Block E. A. CONTRACT LINE ITEM NO. B. EXHIBIT            C. CATEGORY 0001
A            Top TM Other X D. SYSTEM/ITEM            E. CONTRACT/PR NO. F.
CONTRACTOR Research and Development1 N00014-09-C-0115 Ocean Power Technologies,
Inc.

1. DATA ITEM NO.A0012. TITLE OF DATA ITEMProgress Reports3. SUBTITLE17. PRICE
GROUP

4. AUTHORITY (Data Acquisition Document No.) 5. CONTRACT REFERENCE 6. REQUIRING
OFFICE Section H.1 of Schedule See Section F

7. DD 250 REQ 9. DIST STATEMENT 10 FREQUENCY 12. DATE OF FIRST 14. DISTRIBUTION
LT REQUIRED * SUBMISSION N/A *

a. ADDRESSEE            b. COPIES

8. APP CODE11. AS IF DATE*13. DATE OF SUBSEQUENT SUBMISSION*Draft18. ESTIMATED
TOTAL PRICE

Final 17. PRICE GROUP Reg            Repro

16. REMARKS SEE ENCLOSURE As required by the Program Officer, these reports
shall be submitted in accordance            NUMBER 1 with Task 9 of the
statement of work.

17. PRICE GROUP

15. TOTAL’

1. DATA ITEM NO. 2. TITLE OF DATA ITEM 3. SUBTITLE A002 System Specification
Document

4. AUTHORITY (Data Acquisition Document No.)5. CONTRACT REFERENCESection H.1 of
Schedule18. ESTIMATED TOTAL PRICE

6. REQUIRING OFFICE See Section F 7. DD 250 REQ 9. DIST STATEMENT 10 FREQUENCY
12. DATE OF FIRST 14. DISTRIBUTION See Remarks* REQUIRED ONCE SUBMISSION A a.
ADDRESSEE            b. COPIES — 11. AS OF DATE 13. DATE OF
SUBSEQUENT            Final SUBMISSION 8. APP
CODE            Draft            Reg            Repro 16. The contractor shall
submit the system specification document in accordance with Task 1.1 of the
statement            SEE ENCLOSURE of work. NUMBER 1 15. TOTAL’ G. PREPARED
BY            H. DATE            I. APPROVED BY            J. DATE Angela Bruce
Dunson, ONR 252 18 Sep 08 Michael Vaccaro 18 Sep 08

DD FORM 1423-2, AUG 96 (EG) PREVIOUS EDITION MAY BE USED            Page 1 of 3
Page(s)

 



--------------------------------------------------------------------------------



 



(FORM) [y73167y7316706.gif]

CONTRACT DATA REQUIREMENTS LIST Form Approved (2 Data Items) OMB No. 0704-0188

The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to Department of Defense,
Washington Headquarters Services, Directorate for Information Operations and
Reports (0701-0188), 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA
22202-4302. Respondents should be aware that notwithstanding any other provision
of law, no person shall be subject to any penalty for failing to comply with a
collection of information if it does not display a currently valid OMB control
number. Please DO NOT RETURN your form to the above address. Send completed form
to the Government Issuing Contracting Officer for the Contract/PR No. Listed in
Block E. A. CONTRACT LINE ITEM NO. B. EXHIBIT            C. CATEGORY 0001
A            Top TM Other X D. SYSTEM/ITEM            E. CONTRACT/PR NO. F.
CONTRACTOR Research and Development            N00014-09-C-0115 Ocean Power
Technologies, Inc.

1. DATA ITEM NO.A0032. TITLE OF DATA ITEMSystem Design Documents3. SUBTITLE17.
PRICE GROUP

4. AUTHORITY (Data Acquisition Document No.) 5. CONTRACT REFERENCE 6. REQUIRING
OFFICE Section H.1 of Schedule See Section F

7. DD 250 REQ 9. DIST 10 FREQUENCY 12. DATE OF FIRST 14. DISTRIBUTION See
Remarks* STATEMENT ASREQ SUBMISSION REQUIRED * A

a. ADDRESSEE            b. COPIES

8. APP CODE11. AS IF DATE*13. DATE OF SUBSEQUENT SUBMISSION*Draft18. ESTIMATED
TOTAL PRICE

Final 17. PRICE GROUP Reg            Repro

16. REMARKS SEE ENCLOSURE The contractor shall            NUMBER 1 submit the
system design documents in accordance with Tasks 1.3, 2, and 3 of the statement
of work. The final detailed design should be delivered with the ADM PowerBuoy
Unit reflecting the as-built design.

17. PRICE GROUP

15. TOTAL’

1. DATA ITEM NO. 2. TITLE OF DATA ITEM 3. SUBTITLE A004 Test Plan

4. AUTHORITY (Data Acquisition Document No.)5. CONTRACT REFERENCESection H.1 of
Schedule18. ESTIMATED TOTAL PRICE

6. REQUIRING OFFICE See Section F 7. DD 250 REQ 9. DIST 10 FREQUENCY 12. DATE OF
FIRST 14. DISTRIBUTION See Remarks* STATEMENT ONCE SUBMISSION REQUIRED * A a.
ADDRESSEE            b. COPIES 11. AS OF DATE 13. DATE OF
SUBSEQUENT            Final * SUBMISSION * 8. APP.
CODE            Draft            Reg            Repro 16. REMARKS SEE ENCLOSURE
The contractor shall submit the test plan in accordance with Task 1.2 of the
statement of work. NUMBER 1 15. TOTAL’

G. PREPARED BY            H. DATE            I. APPROVED BY            J. DATE
Angela Bruce Dunson, ONR 252 18 Sep 2008 Michael Vaccaro 18 Sep 2008

DD FORM 1423-2, AUG 96 (EG) PREVIOUS EDITION MAY BE USED            Page 2 of 3
Page(s)

 



--------------------------------------------------------------------------------



 



(FORM) [y73167y7316707.gif]

CONTRACT DATA REQUIREMENTS LIST Form Approved (2 Data Items) OMB No. 0704-0188

The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to Department of Defense,
Washington Headquarters Services, Directorate for Information Operations and
Reports (0701-0188), 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA
22202-4302. Respondents should be aware that notwithstanding any other provision
of law, no person shall be subject to any penalty for failing to comply with a
collection of information if it does not display a currently valid OMB control
number. Please DO NOT RETURN your form to the above address. Send completed form
to the Government Issuing Contracting Officer for the Contract/PR No. Listed in
Block E. A. CONTRACT LINE ITEM NO. B. EXHIBIT            C. CATEGORY 0001
A            Top TM Other X D. SYSTEM/ITEM            E. CONTRACT/PR NO. F.
CONTRACTOR Research and Development            N00014-09-C-0115 Ocean Power
Technologies, Inc.

1. DATA ITEM NO.A0052. TITLE OF DATA ITEMTest Report3. SUBTITLE17. PRICE GROUP

4. AUTHORITY (Data Acquisition Document No.) 5. CONTRACT REFERENCE 6. REQUIRING
OFFICE Section H.1 of Schedule See Section F

7. DD 250 REQ 9. DIST 10 FREQUENCY 12. DATE OF FIRST 14. DISTRIBUTION See
Remarks* STATEMENT Once SUBMISSION REQUIRED A

a. ADDRESSEE            b. COPIES

8. APP CODE11. AS IF DATE*13. DATE OF SUBSEQUENT SUBMISSIONDraft18. ESTIMATED
TOTAL PRICE

Final 17. PRICE GROUP Reg            Repro

16. REMARKS SEE ENCLOSURE *The contractor shall            NUMBER 1 submit the
test report in accordance with Task 8 of the statement of work.

17. PRICE GROUP

15. TOTAL’

1. DATA ITEM NO. 2. TITLE OF DATA ITEM 3. SUBTITLE A006 Final Report

4. AUTHORITY (Data Acquisition Document No.)5. CONTRACT REFERENCESection H.1 of
Schedule18. ESTIMATED TOTAL PRICE

6. REQUIRING OFFICE 7. DD 250 REQ 9. DIST 10 FREQUENCY 12. DATE OF FIRST 14.
DISTRIBUTION DD* STATEMENT OTIME SUBMISSION REQUIRED A a.
ADDRESSEE            b. COPIES 11. AS OF DATE 13. DATE OF
SUBSEQUENT            Final See block 16 SUBMISSION 8. APP
CODE            Draft            Reg            Repro 16. REMARKS SEE ENCLOSURE
*DD 250 required only for acceptance by the Program Officer designated in
Section F. Information copies            NUMBER 1 of this report shall be
distributed in accordance with Enclosure Number 1.

15. TOTAL’ G. PREPARED BY            H. DATE            I. APPROVED
BY            J. DATE Angela Bruce Dunson, ONR 252 18 Sep 2008 Michael Vaccaro
18 Sep 2008

DD FORM 1423-2, AUG 96 (EG) PREVIOUS EDITION MAY BE USED            Page 3 of 3
Page(s)

 



--------------------------------------------------------------------------------



 



ENCLOSURE NUMBER 1
CONTRACT DATA REQUIREMENTS LIST
INSTRUCTIONS FOR DISTRIBUTION
DISTRIBUTION OF PROGRESS REPORTS
The minimum distribution for progress reports is as follows:

                      NUMBER OF COPIES         UNCLASSIFIED / LIMITED ADDRESSEE
  DODAAC CODE   AND CLASSIFIED
SBIR PROGRAM MANAGER
ATTN: TRACY FROST
OFFICE OF NAVAL RESEARCH
800 NORTH QUINCY STREET 875N
RANDLOPHRANDOLPH STREET
ARLINGTON, VA 22203-1995
Phone: (703)696-3196
E-mail: frostt@onr.navy.mil
REF: N00014-09-C-0115
  N00014     1  
Program Officer: Michael Vaccaro
E-mail: michael.vaccaro@navy.mil
REF: N00014-09-C-0115
  N00014     1  
Administrative Contracting Officer*
Fax: 856-338-3640
  S3915A     1  

DISTRIBUTION OF TECHNICAL REPORTS AND FINAL REPORT
(A SF-298 must accompany the final report)
 

*   Send only a copy of the transmittal letter to the Administrative Contracting
Officer; do not send actual reports to the Administrative Contracting Officer.

                      NUMBER OF COPIES         UNCLASSIFIED / LIMITED ADDRESSEE
  DODAAC CODE   AND CLASSIFIED
Program Officer: Michael Vaccaro
E-mail: michael.vaccaro@navy.mil
Office of Naval Research
875 North Randolph Street
Arlington, VA 22203

  N00014   1 w/SF-298
Administrative Contracting Officer*
Fax: 856-338-3640
  S3915A   1 w/SF-298
SBIR PROGRAM MANAGER
ATTN: TRACY FROST
  N00014     1  

 



--------------------------------------------------------------------------------



 



                      NUMBER OF COPIES         UNCLASSIFIED / LIMITED ADDRESSEE
  DODAAC CODE   AND CLASSIFIED
OFFICE OF NAVAL RESEARCH
800 NORTH QUINCY STREET875 N
RANDLOPHRANDOLPH STREET
ARLINGTON, VA 22203-1995
Phone: (703)696-3196
E-mail: frostt@onr.navy.mil
REF: N00014-09-C-0115
           
Defense Technical Information Center
8725 John J. Kingman Road
STE 0944
Ft. Belvoir, VA 22060-6218
E-mail: TR@dtic.mil
  HJ4701   2 w/SF-298
Director, Naval Research Lab
Attn: Code 5227
4555 Overlook Avenue, SW
Washington, D.C. 20375-5320
E-mail: reports@librarv.nrl.navy.mil
  N00173   1 w/SF-298

 



--------------------------------------------------------------------------------



 



Attachment Number 1
DWADS Advanced Development Model (ADM) PowerBuoy
Statement of Work
1 Systems Engineering
1.1 PowerBuoy Advanced Development Model Requirements Generation
OPT shall work with the customer to establish requirements for the ADM
PowerBuoy, mooring system, and any required ocean test, installation and
recovery equipment. OPT shall prepare a document that captures these
requirements. For determining Phase II program costs, a set of requirements has
been assumed by OPT. These requirements are presented in Section 6.1 of the
technical proposal.
Buoy Requirements. OPT shall define the requirements for the design,
development, construction, and ocean test of the ADM PowerBuoy.
Mooring System Requirements (inputs to US Navy). OPT shall define the
requirements for the ADM mooring system and document those requirements in an
ADM PowerBuoy Mooring System Requirements document. OPT will support in the
design of the mooring system, but have assumed that the lead-design and build of
this element is a US Navy responsibility.
Deployment/Recovery and Test System Requirements (inputs to US Navy). OPT shall
define the requirements for the installation and recovery of the ADM PowerBuoy
and document those requirements in an ADM PowerBuoy Installation and Retrieval
Requirements document. Note that OPT will support in this effort, but has
assumed that deployment and recovery are US Navy responsibilities.
1.2 ADM PowerBuoy Test Plan and Procedures
OPT shall prepare a plan that outlines the plans, objectives and methods for the
test of the ADM PowerBuoy.
1.3 Trade Studies and ADM PowerBuoy Conceptual Design
OPT shall perform a conceptual design of a Powerbuoy that meets the requirements
specified in the ADM PowerBuoy Requirements Document. The conceptual design
activity will involve the performance of several trade studies. These trade
studies may include, but are not required to include, the following:
[**]

  •   Power take-off (PTO) design / technologies

1.4 ADM Power Buoy Key Technology Demonstrations
Following the trade studies and ADM PowerBuoy conceptual design, OPT shall
identify technologies that require risk reduction demonstrations. Laboratory
demonstration of these technologies may be performed.

 



--------------------------------------------------------------------------------



 



Attachment Number 1
2 ADM PowerBuoy Preliminary Design
OPT shall perform a preliminary design of the ADM PowerBuoy. The requirements
set forth in the ADM PowerBuoy Requirements Document shall be used in the buoy
design except under mutual agreement. A preliminary design data package shall be
prepared and a preliminary design review shall be conducted.
2.1 PowerBuoy Design
OPT shall perform a preliminary design of the ADM PowerBuoy. The requirements
set forth in the ADM PowerBuoy Requirements Document shall be used in the buoy
design. OPT’s efforts will seek to implement enhancements to its existing
PowerBuoy to improve the efficiency, increase the power output, and decrease the
size.
2.2 Mooring System Design Support
[**].
2.3 Deployment and Recovery Equipment
OPT shall perform a preliminary design of any required special fixtures and
equipment needed for the deployment and recovery of the enhanced PowerBuoy ADM.
A preliminary design data package shall be prepared and a preliminary design
review shall be conducted.
2.4 Test Equipment
OPT shall perform a preliminary design of special fixtures and equipment needed
to test an enhanced PowerBuoy. A preliminary design data package shall be
prepared and a preliminary design review shall be conducted.
3 ADM PowerBuoy Detailed Design
OPT shall perform a detailed design of the ADM PowerBuoy. The requirements set
forth in the ADM PowerBuoy Requirements Document shall be used in the buoy
design unless changed by mutual agreement. A detailed design data package shall
be prepared and a final design review shall be conducted.
3.1 PowerBuoy
OPT shall perform a final detailed design of the DWADS ADM. The requirements set
forth in the ADM PowerBuoy Requirements Document shall be used in the buoy
design unless changed by mutual agreement.
3.2 Mooring System
[**].

 



--------------------------------------------------------------------------------



 



Attachment Number 1
3.3 Deployment and Recovery Equipment
OPT shall perform a final detailed design of special fixtures and equipment
needed for the deployment and recovery of the DWADS-ADM Powerbuoy. A detailed
design data package shall be prepared and a detailed design review shall be
conducted.
3.4 Test Equipment
OPT shall perform a final detailed design of modifications to existing fixtures
and equipment required to test an enhanced PowerBuoy. A detailed design data
package shall be prepared and a detailed design review shall be conducted.
4 Fabrication of ADM PowerBuoy Equipment
4.1 ADM PowerBuoy Fabrication
OPT’s development effort includes the fabrication of the ADM PowerBuoy from the
approved detailed designs from Section 4.5 of the technical proposal.
4.2 Mooring System Fabrication
[**].
5 Acceptance Testing of ADM PowerBuoy Subsystems
OPT shall perform acceptance testing of the ADM PowerBuoy subsystems to verify
functionality and critical performance, where possible.
6 System Staging, Deployment and Recovery of ADM PowerBuoy (US Navy)
[**]
Prior to deployment, OPT will participate in a review with members of the
project team that will cover the objectives, methods, equipment, safety, and
contingency procedures associated with the handling, deployment, commissioning
and operation of the PowerBuoy. This same requirement will be required prior to
the retrieval of the PowerBuoy.
[**]
7 Technical Support for Sea Trial of ADM PowerBuoy
OPT shall provide technical support from its headquarters during the sea trial,
which is anticipated to be up to three months. During that time period, data
from the ADM PowerBuoy systems operations will be collected and entered into
OPT’s operational database. Many parameters will be monitored electronically
from sensors located throughout the system of the

 



--------------------------------------------------------------------------------



 



Attachment Number 1
PowerBuoy via the data acquisition system. In addition, data from the Navy or
other independent wave monitoring device(s) will also be collected.
8 Sea Trial Test Results — Data Analysis
8.1 Test Results
After completion of the sea trial test, OPT shall analyze the recorded data to
identify trends, anomalies and key operational performance characteristics and
compare it to expected results. Some of the analysis will be conducted by
statistical and event mapping of the data. Based on this analysis, OPT shall
make recommendations to optimize the PowerBuoy design for the follow-on systems.
Data will also be obtained from visual inspection of the PowerBuoy and mooring
components for corrosion, marine growth and wear.
8.2 Recommendations for Transition to Fleet
Upon completion of the ocean test and subsequent data analysis, OPT shall
identify improvements to transition to the US Navy fleet. OPT shall also
identify additional development or risk mitigation work that may need to be
performed in order to successfully transition from the ADM to fleet production.
9 Program Management
A Program Manager shall be assigned to the program. The Program Manager will
provide the technical direction, monitor and direct the daily technical aspects
of the program and coordinate the specialized talents of management,
engineering, finance, manufacturing, and quality assurance with the following
tasks:

  •   Program Planning, Tracking and Technical Management — The OPT Program
Manager shall be responsible for resource assignment, technical direction, task
direction and schedule management. OPT will notify the government when the
project reaches 75% cost expenditure.     •   Program Meetings — The OPT Program
Manager shall direct the program meetings which are established to coincide with
key technical milestones.     •   Progress Reports — OPT Program Manager shall
prepare and distribute the minutes from Review Meetings, Monthly Progress
Reports, and Major Technical Reports in accordance with the Contract Data
Requirements List (CDRL) Items.

The OPT administrative staff will provide the financial and contractual support.

 



--------------------------------------------------------------------------------



 



(FORM) [y73167y7316708.gif]

{ Form Approved } { REPORT DOCUMENTATION PAGE }{ OMB No. 0704-0188 } Public
reporting burden for this collection of information is estimated to average 1
hour per response, including the time for reviewing instructions, searching }
existing data sources, gathering and maintaining the data needed, and completing
and reviewing this collection of information. Send comments regarding this }
burden estimate or any other aspect of this collection of information, including
suggestions for reducing this burden to Department of Defense, Washington }
Headquarters Services, Directorate for Information Operations and Reports
(0704-0188), 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA 22202-4302.
} Respondents should be aware that notwithstanding any other provision of law,
no person shall be subject to any penalty for failing to comply with a
collection of information if it does not display a currently valid OMB control
number. PLEASE DO NOT RETURN YOUR FORM TO THE ABOVE ADDRESS. } 1. REPORT DATE
(DD-MM-YYYY) } 2. REPORT TYPE } 3. DATES COVERED (From — To) } 4. TITLE AND
SUBTITLE } 5a. CONTRACT NUMBER } 5b. GRANT NUMBER } 5c. PROGRAM ELEMENT NUMBER }
6. AUTHOR(S) } 5d. PROJECT NUMBER } 5e. TASK NUMBER } 5f. WORK UNIT NUMBER } 7.
PERFORMING ORGANIZATION NAME(S) AND ADDRESS(ES) } 8. PERFORMING ORGANIZATION
REPORT NUMBER } AND ADDRESS(ES) } 9. SPONSORING / MONITORING AGENCY NAME(S) AND
ADDRESS(ES) } 10. SPONSOR/MONITOR’S ACRONYM(S) } 11. SPONSOR/MONITOR’S REPORT
NUMBER(S) } 12. DISTRIBUTION / AVAILABILITY STATEMENT } 13. SUPPLEMENTARY NOTES
} 14. ABSTRACT } 15. SUBJECT TERMS } 16. SECURITY CLASSIFICATION OF: } 17.
LIMITATION OF } 18. NUMBER OF PAGES } 19a. NAME OF RESPONSIBLE ABSTRACT } PERSON
a. REPORT            b. ABSTRACT            c. THIS PAGE } 19b. TELEPHONE NUMBER
(include area code)

Standard Form 298 (Rev. 8-98) Prescribed by ANSI Std. Z39.18

 



--------------------------------------------------------------------------------



 



(FORM) [y73167y7316709.gif]

FINANCIAL ACCOUNTING DATA SHEET — NAVY 1. CONTRACT NUMBER (CRITICAL) 2. SPIN
(CRITICAL) 3. MOD (CRITICAL) 4. PR NUMBER N0001409C0115 08PR08225-00 CLIN/SLIN
6. LINE OF ACCOUNTING 7. NAVY INTERNAL USE AMOUNT            ONLY REF DOC/ACRN
(CRITICAL)

A. B. C. D. E. F. G. H. I. J. K.
ACRN            APPROPRIATION            SUBHEAD            OBJ            PARM            RFM            SA   
         AAA            IT            PAA            COST CODE (CRITICAL)
(CRITICAL) (CRITICAL) CLA (CRITICAL) PROJ            MCC            PDLI UNIT
&SUF —— -— — AA 1781319 W3MD 255 RA 329 0 068342 2D 000000 09B48 000 DWAO
$3,020,039.00 PR#08PR08225-00 FRC:2DWA PAGE TOTAL $3,020,039.00

GRAND TOTAL $3,020,039.00

PREPARED/AUTHORIZED BY: COMPTROLLER APPROVAL:

DATE; FOR FISCAL DATA AND SIGNATURE BY for COMPTROLLER, ONR CONTRACT REVIEWED
DATE:

ONR AWARD FORM (10/99) — version 1.1

 



--------------------------------------------------------------------------------



 



(FORM) [y73167y7316710.gif]

FINANCIAL ACCOUNTING DATA SHEET — NON-NAVY DoD ACTIVITIES 1. CONTRACT NUMBER
(CRITICAL) 2. SPIN (CRITICAL) 3. MOD (CRITICAL) 4. PR NUMBER N0001409C0115
08PR08225-00 5. 6. 7. 8. NAVY INTERNAL
CLIN/SLIN            ACRN            ACCOUNTING
CITATION            AMOUNT            USE ONLY (CRITICAL) (CRITICAL) REF
DOC/ACRN This page is intentionally blank PAGE TOTAL $.00 GRANT TOTAL $.00
PREPARED/AUTHORIZED BY: COMPTROLLER APPROVAL: DATE: FOR FISCAL DATA AND
SIGNATURE BY for COMPTROLLER, ONR CONTRACT REVIEWED DATE:

ONR AWARD FORM (10/99) — Version 1.1

 